           Case 1:18-cv-00947-DAD-EPG Document 70 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   DAVID JOSEPH MADRID,                                  Case No. 1:18-cv-00947-DAD-EPG (PC)
10                 Plaintiff,                              ORDER REQUIRING PLAINTIFF TO
                                                           RESPOND TO MOTION FILED ON APRIL
11         v.                                              16, 2020 (ECF NO. 69)
12   A. DE LA CRUZ and M. LOPEZ,                           ORDER FOR PLAINTIFF TO SHOW
                                                           CAUSE WHY THIS ACTION SHOULD
13                 Defendants.                             NOT BE DISMISSED FOR FAILURE TO
                                                           COMPLY WITH COURT ORDERS AND
14                                                         FAILURE TO PROSECUTE
15                                                         ORDER EXTENDING DEADLINE FOR
                                                           DEFENDANTS TO FILE MOTION FOR
16                                                         SUMMARY JUDGMENT
17
            David Madrid (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff is currently incarcerated
19   in Los Angeles County Jail.
20          On April 16, 2020, Defendants filed a motion to compel initial disclosures and
21   discovery responses, deem requests for admission admitted, and modify scheduling order.
22   (ECF No. 69). In the motion, Defendants allege that Plaintiff still has not provided them with
23   his initial disclosures. Defendants also allege that Plaintiff has failed to respond to their
24   discovery requests.
25          The Court will give Plaintiff thirty days to respond to the motion. In his response,
26   Plaintiff shall also show cause why this action should not be dismissed for failure to prosecute
27   and failure to comply with court orders (the Court has already issued two orders requiring
28

                                                       1
           Case 1:18-cv-00947-DAD-EPG Document 70 Filed 04/17/20 Page 2 of 2



 1   Plaintiff to serve Defendants with his initial disclosures (ECF Nos. 46 & 64)).
 2          Finally, given Defendants’ allegations, the Court will extend the deadline for
 3   Defendants to file a motion for summary judgment for failure to exhaust available
 4   administrative remedies.
 5          Accordingly, IT IS ORDERED THAT:
 6                 1. Plaintiff has thirty days from the date of service of this order to file his response
 7                     to Defendants’ motion (ECF No. 69) and to show cause why this action should
 8                     not be dismissed for failure to comply with court orders and failure to prosecute;
 9                     and
10                 2. Defendants have until July 2, 2020, to file a motion for summary judgment for
11                     failure to exhaust available administrative remedies.1
12
     IT IS SO ORDERED.
13

14
        Dated:        April 17, 2020                                      /s/
15                                                                UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28          1
                If necessary, Defendants may request a further extension of this deadline.

                                                              2
